Douglas, J.,
concurring in part and dissenting in part. While I concur in the syllabus and much of the language used in the majority opinion, I dissent from the majority’s ultimate decision as it seems to be contrary to some of the persuasive language used in the opinion.
I would grant the writ for a continuing contract and, collaterally, call attention to parts of the majority decision in Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St. 3d 196, 530 N.E. 2d 1, which are clearly inapposite to portions of today’s majority opinion.
Sweeney, J., concurs in the foregoing opinion.